Citation Nr: 9921123	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an enlarged spleen, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for a liver disorder, 
claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for a bilateral knee 
condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The notice of disagreement 
was submitted in October 1994.  The statement of the case was 
issued in June 1995.  A substantive appeal was received in June 
1995.  The veteran testified at a personal hearing at the RO in 
October 1995.  
A hearing was held in February 1999 in Washington, D.C. before 
the member of the Board rendering the final determination in this 
claim and who was designated by the Chairman to conduct that 
hearing. 

In June 1994, the veteran raised the issue of entitlement to an 
increased rating for service connected anxiety reaction, 
currently evaluated as 50 percent disabling.  That claim has not 
been adjudicated and is referred to the RO for the appropriate 
action.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  The veteran's enlarged spleen and liver disorder, to include 
hepatitis, are not presumptively recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

3.  There is no competent medical evidence establishing a nexus 
between the claimed enlarged spleen and liver disorder and 
service.  

4.  There is no competent medical evidence of a nexus between the 
veteran's current bilateral knee disability and service.


CONCLUSIONS OF LAW

The claims for service connection for a bilateral knee disability 
and for service connection for an enlarged spleen and a liver 
condition due to Agent Orange exposure, are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether the 
appellant has presented evidence of a well-grounded claim; that 
is, one which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, the Board finds that his claims are not well-grounded.

Form DD 214 shows that the veteran served in Vietnam. The service 
medical records are completely negative for complaints, finding 
or diagnoses of a bilateral knee disability and a liver or spleen 
condition during active service.  On separation examination in 
August 1970, the clinical evaluation of all systems was normal.  
The only defects noted were status post lymphadenitis of the 
right leg and tension headaches.

On VA examination in March 1972, the veteran reported that he had 
lost control of the knee and had a tightness up and down the leg. 
On examination of the right knee and leg, gait was normal.  He 
was able to stand on toes and heels and squat normally.  There 
was no crackling, tenderness, effusion, locking or deformity of 
the knee present.  Muscle development was excellent and that was 
no atrophy.  The examiner noted that there was full flexion to 
140 degrees and full extension to 0 degrees.  An x-ray of the 
right knee and lower leg showed no evidence of fracture or 
dislocation of the bones and no bone or joint abnormalities.  No 
disease of the right knee was found.

The record contains numerous VA outpatient and inpatient records 
dated from March 1979 to April 1986.  Regarding the veteran's 
bilateral knee disability, in March 1979, the veteran was seen 
for complaints of increasing giving way of the knees.  He 
reported a 12 years history of bilateral knee pain, more on the 
right than the left.  He indicated that he had been seen by a 
doctor ten years earlier and no diagnosis was made.  He reported 
that the pain had worsened in the past two years.  The diagnosis 
was possible torn medial meniscus.  An August 1979 VA hospital 
summary shows that the veteran reported a ten year history of 
bilateral knee pain initially associated with direct trauma while 
he was in the military.  He indicated that he had increasing 
symptoms.  The veteran underwent bilateral knee arthroscopy, and 
no significant pathology was noted in either knee.  The final 
diagnoses included bilateral knee pain. A PMRS consultation 
report dated in August 1979, following surgery, noted a probable 
diagnosis of chondromalacia.  A September 1979 outpatient record 
included an impression of no evidence of active arthritis of the 
knees.

Regarding the claimed disabilities of the liver and spleen, a May 
1980 consultation report shows that a liver-spleen scan showed a 
slightly enlarged liver and upper normal sized spleen, otherwise 
normal.  A subsequent May 1980 entry shows that the veteran was 
admitted for a liver biopsy.  It was noted that he reported 
exposure to substance "orange" in Vietnam in 1967 to 1968.  It 
was noted that testing several months earlier showed liver 
function tests were elevated.  A May 1980 entry noted  that based 
on normal liver function tests from admission, no liver biopsy 
would be done.  An August 1980 entry shows that liver functions 
tests had resolved.  A March 1981 entry noted that the veteran 
was seen for a follow-up visit and the history of mild 
abnormalities of liver function tests in 1979 and early 1980 was 
noted.  It was noted that he never had any symptoms and this was 
discovered through an Agent Orange screening.  It was indicated 
that plans for a liver biopsy were postponed when the enzymes 
were normal.  It was indicated that he had not had any symptoms 
of hepatic disease.  The impression was probably hepatitis, 1979-
1980.  A September 1981 entry noted an assessment of status post 
hepatitis of questionable cause in 1979 and 1980 and no evidence 
of chronic liver disease.  A May 1986 report of abdominal 
ultrasound showed no ascites and indicated that the liver was not 
well demonstrated.  An entry dated in January 1984 noted the 
history of increased liver function tests and the impression was 
questionable chronic persistent hepatitis of questionable 
etiology.  A June 1984 entry included an impression of moderately 
increased liver function tests in the past without evidence of 
Hepatitis A or B and questionable etiology of increased liver 
function tests.  A March 1986 entry noted an impression of 
chronic persistent hepatitis.

The veteran testified at hearings in October 1995 and February 
1999.  He testified that he injured his knees during training in 
service and received treatment for complaints of knee pain at 
Camp Geiger in early December 1966, while stationed at Parris 
Island and at Camp Lejeune.  He indicated that x-rays of the 
knees were taken during service.  He indicated that while 
stationed in Vietnam, he was given medication for knee pain.  He 
testified that he had treatment at the VA for the knee, including 
arthroscopic surgery in 1979.  He indicated that in 1979 he was 
examined by Dr. Dinesh Pattel at Massachusetts General Hospital 
and that Dr. Patel told him that he had torn cartilage of the 
knees.  He indicated that he requested treatment records from Dr. 
Pattel's office and was informed that no records were available.  
He testified that he had not seen a doctor regarding the knees 
since 1979.  He testified that he felt pain in his knees several 
hours after diving to the ground during combat, but did not 
specify a date of such injury.  With regard to the claims 
pertaining to the liver and spleen, he testified that he was 
exposed to Agent Orange during service in Vietnam.  He indicated 
that he had never received a diagnoses of a liver condition, but 
that he had received a diagnosis of non A, non B hepatitis.  He 
testified that VA doctor's indicated that increased liver enzymes 
could be associated with chemical exposure but no doctor related 
the increased test results to Agent Orange.  He testified that he 
was not receiving current treatment for his liver and elevated 
enzymes were not currently shown.  He indicated that no doctor 
had related the contended liver and spleen conditions to Agent 
Orange.  The veteran also indicated that he believed that he had 
hepatitis secondary to Agent Orange exposure.

The veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well-grounded.  38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) (Court), 
in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996), outlined a three prong test 
which established whether a claim is well-grounded.  The Court 
stated that in order for a claim to be well-grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not enough.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A claim is not 
well-grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as true 
for the purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently incredible 
or when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
The Board notes, however, that inasmuch as the veteran is 
offering his own medical opinion and diagnoses, the record does 
not indicate that he has any professional medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay testimony . 
. . is not competent to establish, and therefore not probative 
of, a medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Further, although the 
veteran asserts that liver and spleen disorders had their onset 
due to exposure to Agent Orange and that a bilateral knee 
disability is the result of an injury in service, these 
assertions do not make the claims well-grounded if there is no 
competent medical evidence of record of a nexus between service 
and each alleged current disability.  See Savage v. Gober, 10 
Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) 
(lay evidence of continuity of symptomatology does not satisfy 
the requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the Board 
will review the record to assess whether all three of the 
criteria of Caluza are met and the veteran's assertions are 
supported by the evidence of record.

Applicable law provides service connection will be granted if it 
is shown a particular disease or injury resulting in disability 
was incurred or aggravated in active military service. 38 
U.S.C.A. §1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (1998).  
Service connection may also be granted for a disease first 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998).  In other words, a 
"determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service." Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The Court held in Savage v. Gober, 10 Vet. App. 488, 497 (1997), 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that a 
appellant had a chronic condition in service or during an 
applicable presumption period and still has such a condition. 
Such evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well-grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is demonstrated during service or any 
applicable presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  

The Board will first address the claims for service connection 
for a liver disorder and an enlarged spleen due to Agent Orange 
exposure.  A chronic, tropical, or prisoner-of-war related 
disease, or a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 (1998) will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is no 
evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date on 
which such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she served 
in the Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the veteran 
was exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed.Reg. 341-346 (1994).  See also 61 Fed.Reg. 41,442-
41,449, and 61 Fed.Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 
105 Stat. 11 (1991), the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 
1171 (1998).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  However, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence which 
indicates that the claim is plausible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Having discussed the applicable laws and regulations, and having 
reviewed all of the evidence of record, the Board will first 
address the question of whether the veteran experienced an 
exposure to herbicide agents in service.  The Board initially 
notes that it is clear that the veteran served in Vietnam.  
However, it is unclear whether the veteran was actually exposed 
to any herbicide agents in service.  In this regard, it is noted 
that the veteran does not currently have a diagnosis of any 
disorder presumptively recognized by VA as etiologically related 
to exposure to herbicide agents used in Vietnam.  As the veteran 
does not have a diagnosis for one of the disorders specifically 
enumerated in 38 C.F.R. § 3.309(e), the presumption of exposure 
to Agent Orange or other herbicide agents is unavailable to him.  
See McCartt v. West, 12 Vet. App. 164 (1999).  The Board notes 
that VA Adjudication Procedure Manual, M21-1, Part VI, para. 
7.20b previously contained a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed to an herbicide agent."  However, 
pursuant to McCartt, that M-21-1 provision has been revised in 
order to conform with the McCartt decision, and the more liberal 
presumption is no longer available to establish exposure.  The 
Board notes, however, that the veteran has contended within his 
original claim that he was exposed to Agent Orange in service and 
solely for purposes of determining the well-groundedness of his 
claim, these contentions will be considered credible by the 
Board.  See King, supra.

However, even conceding for this limited purpose that the veteran 
experienced exposure to herbicide agents in service, the Board 
again notes that there is no credible evidence of record 
indicating that the veteran has any of the conditions specified 
within 38 C.F.R. § 3.309(e).  Accordingly, under the law, the 
veteran is not entitled to a presumption that a liver condition, 
diagnosed as hepatitis, and an enlarged spleen are etiologically 
related to exposure to herbicide agents used in Vietnam.

Furthermore, having carefully reviewed the entire record, even 
conceding exposure to herbicide agents, for the purpose of 
discussion, the Board finds that there is no medical evidence of 
record suggesting a connection between herbicide agents exposure 
and the contended liver and spleen conditions.  In this regard, 
service medical records are entirely negative for any pertinent 
complaints or findings.  Although there is post service medical 
evidence of an enlarged spleen and diagnoses of hepatitis and 
increased liver functions tests, there is no competent medical 
evidence that the disorders are related to any exposure to 
herbicide agents.  All medical records, to include all VA medical 
records and all private medical records, are entirely negative 
for any discussion of a nexus between the liver and spleen 
conditions and his claimed exposure to herbicide agents.  Thus, 
there is no medical evidence that the contended liver or spleen 
conditions are etiologically related to exposure to herbicide 
agents in service.  As such, all of the criteria of Caluza have 
not been satisfied.  Therefore, in light of the foregoing, the 
veteran's claim for service connection for a liver disorder and 
an enlarged spleen due to Agent Orange exposure on either a 
presumptive or direct basis must fail.  

The Board now turns to the veteran's claim for a bilateral knee 
disability.  The service medical records are completely negative 
for evidence of a bilateral knee disability in service.  The 
post-service medical records clearly show that the veteran's 
current bilateral knee disability had its onset after the 
veteran's discharge from service.  There is no medical evidence 
showing that there is any relationship whatsoever between service 
and his currently diagnosed bilateral knee disability.  Thus, as 
there is no competent medical evidence establishing a nexus 
between the current bilateral knee disability and service, all of 
the criteria of Caluza have not been met.  As such, the claim for 
service connection for a bilateral knee disability is not well-
grounded.  

The veteran testified that he had pain in the knees after diving 
to the ground during combat, but he did not specify a date of 
such injury.  Even if the alleged service injury occurred under 
combat circumstances, for the service connection claim to be well 
grounded, the veteran would still have to submit competent 
medical evidence linking the current bilateral knee condition to 
service trauma. 38 U.S.C.A.  § 1154(b) (West 1991); Caluza, 
supra.  No such medical evidence has been submitted.  The veteran 
essentially asserted that his postservice knee condition was 
caused by inservice trauma.  As noted above, lay testimony is not 
competent to prove a matter requiring medical expertise.  
Grottveit v. Brown, 5. Vet. App. 91 (1993).  The appellant is not 
medically trained and is not competent to testify as to the cause 
of any current knee condition. Consequently, he has not met the 
initial burden under 38 U.S.C.A. § 5107(a) as the lay evidence 
submitted does not cross the threshold of mere allegation.  Thus, 
the claim is not well grounded as it lacks plausibility.


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

